Exhibit 10(h)

 

[g207421km01i001.jpg]

 

SECOND AMENDED AND RESTATED

 

TENET 2006 DEFERRED

 

COMPENSATION

 

PLAN

 

As Amended and Restated Effective as of May 9, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECOND AMENDED AND RESTATED

 

TENET 2006 DEFERRED COMPENSATION PLAN

 

 

 

Page

 

 

 

ARTICLE I PREAMBLE AND PURPOSE

1

1.1

Preamble

1

1.2

Purpose

1

 

 

 

ARTICLE II DEFINITIONS AND CONSTRUCTION

3

2.1

Definitions

3

2.2

Construction

10

 

 

 

ARTICLE III PARTICIPATION AND FORFEITABILITY OF BENEFITS

11

3.1

Eligibility and Participation

11

3.2

Forfeitability of Benefits

12

 

 

 

ARTICLE IV DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING AND INVESTMENT CREDITING
RATES

13

4.1

General Rules Regarding Deferral Elections

13

4.2

Compensation and Bonus Deferrals

13

4.3

RSU Deferrals

15

4.4

Company Contributions

16

4.5

Accounting for Deferred Compensation

16

4.6

Investment Crediting Rates

18

 

 

 

ARTICLE V DISTRIBUTION OF BENEFITS

20

5.1

Distribution Election

20

5.2

Termination Distributions to Key Employees

21

5.3

Scheduled In-Service Withdrawals

21

5.4

Unforeseeable Emergency

22

5.5

Death of a Participant

22

5.6

Withholding

22

5.7

Impact of Reemployment on Benefits

22

5.8

Scheduled In-Service Stock Unit Distribution Election

22

 

 

 

ARTICLE VI PAYMENT LIMITATIONS

24

6.1

Spousal Claims

24

6.2

Legal Disability

25

6.3

Assignment

25

 

 

 

ARTICLE VII FUNDING

26

7.1

(a) Funding

26

7.2

Creditor Status

26

 

 

 

ARTICLE VIII ADMINISTRATION

27

8.1

The PAC

27

8.2

Powers of PAC

27

 

i

--------------------------------------------------------------------------------


 

8.3

Appointment of Plan Administrator

27

8.4

Duties of Plan Administrator

27

8.5

Indemnification of PAC and Plan Administrator

29

8.6

Claims for Benefits

29

8.7

Receipt and Release of Necessary Information

31

8.8

Overpayment and Underpayment of Benefits

31

8.9

Change of Control

31

 

 

 

ARTICLE IX OTHER BENEFIT PLANS OF THE COMPANY

33

9.1

Other Plans

33

 

 

 

ARTICLE X AMENDMENT AND TERMINATION OF THE PLAN

34

10.1

Continuation

34

10.2

Amendment of Plan

34

10.3

Termination of Plan

34

10.4

Termination of Affiliate’s Participation

35

 

 

 

ARTICLE XI MISCELLANEOUS

36

11.1

No Reduction of Employer Rights

36

11.2

Provisions Binding

36

 

 

 

EXHIBIT A      LIMITS ON ELIGIBILITY AND PARTICIPATION

A-1

 

ii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

 

TENET 2006 DEFERRED COMPENSATION PLAN

 

ARTICLE I
PREAMBLE AND PURPOSE

 

1.1                               Preamble.  Tenet Healthcare Corporation (the
“Company”) previously adopted the Tenet 2006 Deferred Compensation Plan (the
“Plan”) to permit the Company and its participating Affiliates, as defined
herein (collectively, the “Employer”), to attract and retain a select group of
management or highly compensated employees and Directors, as defined herein. 
The Plan replaced the Tenet 2001 Deferred Compensation Plan (the “2001 DCP”) and
compensation and bonus deferrals and employer contributions made to the 2001 DCP
during the 2005 Plan Year (i.e., January 1, through December 31) were
transferred to the Plan and will be administered pursuant to its terms.

 

Pursuant to the First Amended and Restated Plan, the Company amended and
restated the Plan effective December 31, 2008 to (a) reflect that compensation
and bonus deferrals and employer contributions made to the 2001 DCP have been
transferred to the Plan and will be administered pursuant to its terms, (b)
permit participants to elect prior to December 31, 2008 pursuant to transition
relief issued under section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) to receive an in-service withdrawal of amounts deemed
invested in stock units in 2009 or a subsequent year, (c) modify the fixed
return investment option to provide that interest will be credited based on one
hundred and twenty percent (120%) of the long-term applicable federal rate as
opposed to the current provision which credits interest based on the prime rate
of interest less one percent (1%), (d) reduce the employer matching contribution
effective January 1, 2009, (e) comply with final regulations issued under
section 409A of the Code and (f) make certain other design changes.  This
amended and restated Plan is known as the First Amended and Restated Tenet 2006
Deferred Compensation Plan.

 

By this instrument, the Company is further amending and restating the Plan,
effective as of May 9, 2012, to add certain Change of Control provisions and
revise certain termination event definitions.  This amended and restated Plan
will be known as the Second Amended and Restated Tenet 2006 Deferred
Compensation Plan.

 

The Employer may adopt one or more domestic trusts to serve as a possible source
of funds for the payment of benefits under this Plan.

 

1.2                               Purpose.  Through this Plan, the Employer
intends to permit the deferral of compensation and to provide additional
benefits to Directors and a select group of management or highly compensated
employees of the Employer.  Accordingly, it is intended that this Plan will not
constitute a “qualified plan” subject to the limitations of section 401(a) of
the Code, nor will it constitute a “funded plan,” for purposes of such
requirements.  It also is intended that this Plan will be exempt from the
participation and vesting requirements of Part 2 of Title I of the Employee
Retirement Income Security Act of 1974, as amended (the “Act”), the funding
requirements of Part 3 of Title I of the Act, and the fiduciary requirements of
Part 4 of Title I of the Act by reason of the exclusions afforded plans that are
unfunded and maintained by an employer primarily for the

 

1

--------------------------------------------------------------------------------


 

purpose of providing deferred compensation for a select group of management or
highly compensated employees.

 

End of Article I

 

2

--------------------------------------------------------------------------------


 

ARTICLE II
DEFINITIONS AND CONSTRUCTION

 

2.1                               Definitions.  When a word or phrase appears in
this Plan with the initial letter capitalized, and the word or phrase does not
commence a sentence, the word or phrase will generally be a term defined in this
Section 2.1.  The following words and phrases with the initial letter
capitalized will have the meaning set forth in this Section 2.1, unless a
different meaning is required by the context in which the word or phrase is
used.

 

(a)                                 “Account” means one or more of the
bookkeeping accounts maintained by the Company or its agent on behalf of a
Participant, as described in more detail in Section 4.5. A Participant’s Account
may be divided into one or more “Cash Accounts” or “Stock Unit Accounts” as
defined in Section 4.5.

 

(b)                                 “Act” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

(c)                                  “Affiliate” means a corporation that is a
member of a controlled group of corporations (as defined in section 414(b) of
the Code) that includes the Company, any trade or business (whether or not
incorporated) that is in common control (as defined in section 414(c) of the
Code) with the Company, or any entity that is a member of the same affiliated
service group (as defined in section 414(m) of the Code) as the Company.

 

(d)                                 “Alternate Payee” means any spouse, former
spouse, child, or other dependent of a Participant who is recognized by a DRO as
having a right to receive all, or a portion of, the benefits payable under the
Plan with respect to such Participant.

 

(e)                                  “Annual Incentive Plan Award” means the
amount payable to an employee each year, if any, under the Company’s Annual
Incentive Plan, as the same may be amended, restated, modified, renewed or
replaced from time to time.

 

(f)                                   “Basic Deferral” means the Compensation
deferral made by a Participant pursuant to Section 4.2(a).

 

(g)                                  “Beneficiary” means the person designated
by the Participant to receive a distribution of his benefits under the Plan upon
the death of the Participant.  If the Participant is married, his spouse will be
his Beneficiary, unless his spouse consents in writing to the designation of an
alternate Beneficiary.  In the event that a Participant fails to designate a
Beneficiary, or if the Participant’s Beneficiary does not survive the
Participant, the Participant’s Beneficiary will be his surviving spouse, if any,
or if the Participant does not have a surviving spouse, his estate.  The term
“Beneficiary” also will mean a Participant’s spouse or former spouse who is
entitled to all or a portion of a Participant’s benefit pursuant to Section 6.1.

 

(h)                                 “Board” means the Board of Directors of the
Company.

 

(i)                                     “Bonus” means (i) a bonus paid to a
Participant in the form of an Annual Incentive Plan Award, (ii) an annual bonus
payment to a Participant pursuant to

 

3

--------------------------------------------------------------------------------


 

an employment or similar agreement, or (iii) any other bonus payment designated
by the PAC as an eligible bonus under the Plan.

 

(j)                                    “Bonus Deferral” means the Bonus deferral
made by a Participant pursuant to Section 4.2(b).  A Participant may also defer
a portion of his Bonus as a Supplemental Deferral pursuant to Section 4.2(c).

 

(k)                                 (i)                                   
“Cause”, on or within two (2) years of a Change of Control, shall have the same
meaning as set forth in Section 2.1(f)(2) of the ESP.

 

(ii)                                  Cause, for any Participant who is a
Covered Executive under the ESP, with respect to any event not occurring on or
within two (2) years after a Change of Control, shall have the same meaning as
set forth in Section 2.1(f)(1) of the ESP.

 

(iii)                               Cause, for any Participant who is not a
Covered Executive under the ESP, with respect to any event not occurring on or
within two (2) years after a Change of Control, shall have the same meaning as
set forth in Section 2.5(b)(ii) of the Stock Incentive Plan.

 

(l)                                     “Change of Control” shall have the
meaning set forth in the ESP.

 

(m)                             “Code” means the Internal Revenue Code of 1986,
as amended from time to time.

 

(n)                                 “Company” means Tenet Healthcare
Corporation.

 

(o)                                 “Compensation” means base salaries,
commissions, and certain other amounts of cash compensation payable to the
Participant during the Plan Year.  Compensation will exclude cash bonuses,
foreign service pay, hardship withdrawal allowances and any other pay intended
to reimburse the employee for the higher cost of living outside the United
States, Annual Incentive Plan Awards, automobile allowances, ExecuPlan payments,
housing allowances, relocation payments, deemed income, income payable under
stock incentive plans, Christmas gifts, insurance premiums, and other imputed
income, pensions, retirement benefits, and contributions to and payments from
the 401(k) Plan and this Plan or any other nonqualified retirement plan
maintained by the Employer.  The term “Compensation” for Directors will mean any
cash compensation from retainers, meeting fees and committee fees paid during
the Plan Year.

 

(p)                                 “Compensation Committee” means the
Compensation Committee of the Board, which has the authority to amend and
terminate the Plan as provided in Article X.  The Compensation Committee also
will be responsible for determining the amount of the Discretionary
Contribution, if any, to be made by the Employer.

 

(q)                                 “Compensation and Bonus Deferrals” means the
Basic Deferrals, Bonus Deferrals, Supplemental Deferrals and/or Discretionary
Deferrals made pursuant to Section 4.2 of the Plan.

 

(r)                                    “Director” means a member of the Board
who is not an employee.

 

4

--------------------------------------------------------------------------------


 

(s)                                   “Discretionary Contribution” means the
contribution made by the Employer on behalf of a Participant as described in
Section 4.4(b).

 

(t)                                    “Discretionary Deferral” means the
Compensation deferral described in Section 4.2(d) made by a Participant.

 

(u)                                 “DRO” means a domestic relations order that
is a judgment, decree, or order (including one that approves a property
settlement agreement) that relates to the provision of child support, alimony
payments or marital property rights to a spouse, former spouse, child or other
dependent of a Participant and is rendered under a state (within the meaning of
section 7701(a)(10) of the Code) domestic relations law (including a community
property law) and that:

 

(i)                                     Creates or recognizes the existence of
an Alternate Payee’s right to, or assigns to an Alternate Payee the right to
receive all or a portion of the benefits payable with respect to a Participant
under the Plan;

 

(ii)                                  Does not require the Plan to provide any
type or form of benefit, or any option, not otherwise provided under the Plan;

 

(iii)                               Does not require the Plan to provide
increased benefits (determined on the basis of actuarial value);

 

(iv)                              Does not require the payment of benefits to an
Alternate Payee that are required to be paid to another Alternate Payee under
another order previously determined to be a DRO; and

 

(v)                                 Clearly specifies: the name and last known
mailing address of the Participant and of each Alternate Payee covered by the
DRO; the amount or percentage of the Participant’s benefits to be paid by the
Plan to each such Alternate Payee, or the manner in which such amount or
percentage is to be determined; the number of payments or payment periods to
which such order applies; and that it is applicable with respect to this Plan.

 

(v)                                 “Effective Date” means May 9, 2012, except
as provided otherwise herein.

 

(w)                               “Election Form” means the forms provided by
the PAC or the Plan Administrator pursuant to which the Participant consents to
participation in the Plan and makes elections with respect to deferrals,
requested investment crediting rates and distributions hereunder.  Such
Participant consent and elections may be done either in writing or on-line
through an electronic signature.

 

(x)                                 “Eligible Person” means (i) each Employee
who is eligible for a Bonus as defined in Section 2.1(i) for the applicable Plan
Year, and (ii) each Director.  In addition, the term “Eligible Person” will
include any Employee designated as an Eligible Person by the PAC.  As provided
in Section 3.1, the PAC may at any time, in its sole and absolute discretion,
limit the classification of Employees who are eligible to participate in the
Plan for a Plan Year and/or may modify or terminate an Eligible Person’s
participation in the Plan without the need for an amendment to the Plan.

 

5

--------------------------------------------------------------------------------


 

(y)                                 “Employee” means each select member of
management or highly compensated employee receiving remuneration, or who is
entitled to remuneration, for services rendered to the Employer, in the legal
relationship of employer and employee.

 

(z)                                  “Employer” means the Company and each
Affiliate which has adopted the Plan as a participating employer.  An Affiliate
may evidence its adoption of the Plan either by a formal action of its governing
body or by commencing deferrals and taking other administrative actions with
respect to this Plan on behalf of its employees.  An entity will cease to be a
participating employer as of the date such entity ceases to be an Affiliate.

 

(aa)                          “Employer Contribution” means a Matching
Contribution and/or Discretionary Contribution.

 

(bb)                          “ESP” means the Tenet Executive Severance Plan, as
amended from time to time.

 

(cc)                            “Fair Market Value” means the closing price of a
share of Stock on the New York Stock Exchange on the date as of which fair
market value is to be determined.

 

(dd)                          “Five Percent Owner” means any person who owns (or
is considered as owning within the meaning of section 318 of the Code (as
modified by section 416(i)(1)(B)(iii) of the Code)) more than five percent (5%)
of the outstanding stock of the Company or an Affiliate or stock possessing more
than five percent (5%) of the total combined voting power of all stock of the
Company or an Affiliate.  The rules of sections 414(b), (c) and (m) of the Code
will not apply for purposes of applying these ownership rules.  Thus, this
ownership test will be applied separately with respect to the Company and each
Affiliate.

 

(ee)                            “401(k) Plan” means the Tenet Healthcare
Corporation 401(k) Retirement Savings Plan, as such plan may be amended,
restated, modified, renewed or replaced from time to time.

 

(ff)                              “Key Employee” means any employee or former
employee (including any deceased employee) who at any time during the Plan Year
was:

 

(i)                                     an officer of the Company or an
Affiliate having compensation of greater than one hundred thirty thousand
dollars ($130,000) (as adjusted under section 416(i)(1) of the Code for Plan
Years beginning after December 31, 2002) (such limit is one hundred sixty-five
thousand dollars ($165,000) for 2012);

 

(ii)                                  a Five Percent Owner; or

 

(iii)                               a One Percent Owner having compensation of
more than one hundred fifty thousand dollars ($150,000).

 

For purposes of the preceding paragraphs, the Company has elected to determine
the compensation of an officer or One Percent Owner in accordance with section
1.415(c)-2(d)(4) of the Treasury Regulations (i.e., W-2 wages plus

 

6

--------------------------------------------------------------------------------


 

amounts that would be includible in wages except for an election under section
125(a) of the Code (regarding cafeteria plan elections) under section 132(f) of
the Code (regarding qualified transportation fringe benefits) or section
402(e)(3) of the Code (regarding section 401(k) plan deferrals)) without regard
to the special timing rules and special rules set forth, respectively, in
sections 1.415(c)-2(e) and 2(g) of the Treasury Regulations.

 

The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date).  Employees
that are Key Employees during such twelve (12) month period will be treated as
Key Employees for the twelve (12) month period beginning on the first day of the
fourth month following the end of the twelve (12) month period (i.e., since the
identification date is December 31, then the twelve (12) month period to which
it applies begins on the next following April 1).

 

The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder.  For purposes of determining whether an employee or former employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company and each
Affiliate will be treated as a separate employer (i.e., the controlled group
rules of sections 414(b), (c), (m) and (o) of the Code will not apply). 
Conversely, for purposes of determining whether the one hundred thirty thousand
dollar ($130,000) adjusted limit on compensation is met under the officer test
described in Section 2.1(cc)(i), compensation from the Company and all
Affiliates will be taken into account (i.e., the controlled group rules of
sections 414(b), (c), (m) and (o) of the Code will apply).  Further, in
determining who is an officer under the officer test described in Section
2.1(cc)(i), no more than fifty (50) employees of the Company or its Affiliates
(i.e., the controlled group rules of sections 414(b), (c), (m) and (o) of the
Code will apply) will be treated as officers.  If the number of officers exceeds
fifty (50), the determination of which employees or former employees are
officers will be determined based on who had the largest annual compensation
from the Company and Affiliates for the Plan Year.

 

(gg)                            “Matching Contribution” means the contribution
made by the Employer pursuant to Section 4.4(a) on behalf of a Participant who
makes Supplemental Deferrals to the Plan as described in Section 4.2(c).

 

(hh)                          “One Percent Owner” means any person who would be
described as a Five Percent Owner if “one percent (1%)” were substituted for
“five percent (5%)” each place where it appears therein.

 

(ii)                                  “Open Enrollment Period” means the period
occurring each year during which an Eligible Person may make his elections to
defer his Compensation, Bonus and RSUs for a subsequent Plan Year pursuant to
Article IV.  Open Enrollment Periods will occur in accordance with section 409A
of the Code (i.e., no later than December 31st of each year with respect to
Compensation, no later than June 30 of each year with respect to Bonus and
either prior to or within thirty (30) days after the date of grant with respect
to RSUs).  Different Open Enrollment Periods may apply with respect to different
groups of Eligible Persons.

 

7

--------------------------------------------------------------------------------


 

(jj)                                “PAC” means the Pension Administration
Committee of the Company established by the Compensation Committee of the Board,
and whose members have been appointed by such Compensation Committee.  The PAC
will have the responsibility to administer the Plan and make final
determinations regarding claims for benefits, as described in Article VIII.  In
addition, the PAC has limited amendment authority over the Plan as provided in
Section 10.2.

 

(kk)                          “Participant” means each Eligible Person who has
been designated for participation in this Plan and each Employee or former
Employee (or Director or former Director) whose participation in this Plan has
not terminated.

 

(ll)                                  “Participant Deferral” means a Basic
Deferral, Bonus Deferral, Supplemental Deferral, RSU Deferral and/or
Discretionary Deferral.

 

(mm)                  “Plan” means the Second Amended and Restated Tenet 2006
Deferred Compensation Plan as set forth herein and as the same may be amended
from time to time.

 

(nn)                          “Plan Administrator” means the individual or
entity appointed by the PAC to handle the day-to-day administration of the Plan,
including but not limited to determining a Participant’s eligibility for
benefits and the amount of such benefits and complying with all applicable
reporting and disclosure obligations imposed on the Plan.  If the PAC does not
appoint an individual or entity as Plan Administrator, the PAC will serve as the
Plan Administrator.

 

(oo)                          “Plan Year” means the fiscal year of this Plan,
which will commence on January 1 each year and end on December 31 of such year.

 

(pp)                          “RSU Deferral” means the RSU deferral made by a
Participant pursuant to Section 4.3.

 

(qq)                          “RSU” means the restricted stock units awarded
under the SIP.

 

(rr)                                “Scheduled In-Service Withdrawal” means a
distribution elected by the Participant pursuant to Section 4.2 or Section 4.3
for an in-service withdrawal of amounts of Basic Deferrals, Bonus Deferrals
and/or RSU Deferrals made in a given Plan Year, and earnings or losses
attributable thereto, as set forth on the Election Form for such Plan Year.  In
addition, the term Scheduled In-Service Withdrawal includes the one-time
distribution elected pursuant to Section 5.8 for an in-service withdrawal of
amounts deemed invested in Stock Units.

 

(ss)                              “Scheduled Withdrawal Date” means the
distribution date elected by the Participant for a Scheduled In-Service
Withdrawal.

 

(tt)                                “Severance Plan” means the Tenet Employee
Severance Plan, the Tenet Executive Severance Protection Plan or any or any
similar, successor or replacement plan to such plans.

 

(uu)                          “SIP” means the Tenet Healthcare 2008 Stock
Incentive Plan and the Third Amended and Restated Tenet Healthcare Corporation
2001 Stock Incentive Plan.

 

8

--------------------------------------------------------------------------------


 

(vv)                          “Special Enrollment Period” means the thirty (30)
day period after an Employee is employed by the Employer (or a Director is
elected to the Board) or an Employee is transferred to the status of an Eligible
Person provided that such Employee does not already participate in another plan
of the Employer that would be aggregated with the Plan and advised of his
eligibility to participate in the Plan during which the Eligible Person may make
his elections to defer Compensation, Bonus and RSUs earned after such election
pursuant to Article IV.  For purposes of determining an Eligible Person’s
initial eligibility, an Eligible Person, who incurs a Termination of Employment
and is reemployed and eligible to participate in the Plan at a date which is
more than twenty-four (24) months after such Termination of Employment, will be
treated as being initially eligible to participate in the Plan on such
reemployment.  The Plan Administrator may also designate certain periods as
Special Enrollment Periods to the extent permitted under section 409A of the
Code.

 

(ww)                      “Stock” means the common stock, par value $0.05 per
share, of the Company.

 

(xx)                          “Stock Incentive Plan” means the Tenet Healthcare
2008 Stock Incentive Plan, as amended from time to time.

 

(yy)                          “Stock Unit” means a non-voting, non-transferable
unit of measurement that is deemed for bookkeeping and distribution purposes
only to represent one outstanding share of Stock.

 

(zz)                            “Supplemental Bonus Deferral” means the
Supplemental Bonus Deferral made pursuant to Section 4.2(d).

 

(aaa)                   “Supplemental Compensation Deferral” means the
Supplemental Compensation Deferral made pursuant to Section 4.2(c).

 

(bbb)                   “Supplemental Deferral” means a Supplemental
Compensation Deferral and/or Supplemental Bonus Deferral.

 

(ccc)                      “Termination of Employment” means (i) with respect to
an Employee, the date that such Employee ceases performing services for the
Employer and its Affiliates in the capacity of an employee or a reduction in
employment or other provision of services that qualifies as a separation from
service under Code Section 409A and (ii) with respect to a Director, the date
that such Director ceases to provide services to the Company as a member of the
Board or a reduction in employment or other provision of services that qualifies
as a separation from service under Code Section 409A.  For this purpose an
Employee who is on a leave of absence that exceeds six (6) months and who does
not have statutory or contractual reemployment rights with respect to such
leave, will be deemed to have incurred a Termination of Employment on the first
day of the seventh (7th) month of such leave. An Employee who transfers
employment from an Employer to an Affiliate, regardless of whether such
Affiliate has adopted the Plan as a participating employer, will not incur a
Termination of Employment.  A Participant who experiences a “qualifying
termination” under the Severance Plan will incur a Termination of Employment
under the Plan and such an Employee will be ineligible to make Compensation and
Bonus Deferrals and RSU Deferrals under the Plan during his severance period
under the Severance

 

9

--------------------------------------------------------------------------------


 

Plan (i.e., will be ineligible for future participation in the Plan as an active
Employee).

 

(ddd)                   “Trust” means the rabbi trust established with respect
to the Plan, the assets of which are to be used for the payment of benefits
under the Plan.

 

(eee)                      “Trustee” means the individual or entity appointed to
serve as trustee of any trust established as a possible source of funds for the
payment of benefits under this Plan as provided in Section 7.1.  After the
occurrence of a Change of Control, the Trustee must be independent of any
successor to the Company or any affiliate of such successor.

 

(fff)                         “2001 DCP” means the Tenet 2001 Deferred
Compensation Plan which was in effect prior to the enactment of section 409A of
the Code.  All pre-2005 employee deferrals and employer contributions under the
2001 DCP were fully vested as of January 31, 2004 and as such are not subject to
the provisions of section 409A of the Code.  All 2005 employee deferrals and
employer contributions under the 2001 DCP are subject to, and were made in
accordance with, the requirements of section 409A of the Code and such employee
deferrals and employer contributions were transferred to and will be
administered under this Plan.  No employee deferrals or employer contributions
will be made to the 2001 DCP after 2005.

 

(ggg)                      “Unforeseeable Emergency” means (i) a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, his spouse or his dependent (as defined under section 152(a) of
the Code), (ii) a loss of the Participant’s property due to casualty, or (iii)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant, as determined by the Plan
Administrator in its sole and absolute discretion in accordance with the
requirements of section 409A of the Code.

 

2.2                               Construction.  If any provision of this Plan
is determined to be for any reason invalid or unenforceable, the remaining
provisions of this Plan will continue in full force and effect.  All of the
provisions of this Plan will be construed and enforced in accordance with the
laws of the State of Texas and will be administered according to the laws of
such state, except as otherwise required by the Act, the Code or other
applicable federal law. The term “delivered to the PAC or Plan Administrator,”
as used in this Plan, will include delivery to a person or persons designated by
the PAC or Plan Administrator, as applicable, for the disbursement and the
receipt of administrative forms.  Delivery will be deemed to have occurred only
when the form or other communication is actually received.  Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan.  The pronouns “he,” “him” and “his” used in
the Plan will also refer to similar pronouns of the female gender unless
otherwise qualified by the context.

 

End of Article II

 

10

--------------------------------------------------------------------------------


 

ARTICLE III
PARTICIPATION AND FORFEITABILITY OF BENEFITS

 

3.1                               Eligibility and Participation.

 

(a)                                 Determination of Eligibility.  It is
intended that eligibility to participate in the Plan will be limited to Eligible
Persons, as determined by the PAC, in its sole and absolute discretion.  During
the Open Enrollment Period, each Eligible Person will be contacted and informed
that he may elect to defer portions of his Compensation, Bonus and/or RSUs and
will be provided with an Election Form, investment crediting rate preference
designation and such other forms as the PAC or the Plan Administrator will
determine.  An Eligible Person will become a Participant by completing all
required forms and making a deferral election during an Open Enrollment Period
pursuant to Section 4.1.  Eligibility to become a Participant for any Plan Year
will not entitle an Eligible Person to continue as an active Participant for any
subsequent Plan Year.

 

(b)                                 Limits on Eligibility.  The PAC may at any
time, in its sole and absolute discretion, limit the classification of Employees
eligible to participate in the Plan and/or may limit or terminate an Eligible
Person’s participation in the Plan; provided, that no such termination will
result in a cancellation of Compensation and Bonus Deferrals or RSU Deferrals
for the remainder of a Plan Year in which an election to make such deferrals is
in effect.  Any action taken by the PAC that limits the classification of
Employees eligible to participate in the Plan or that modifies or terminates an
Eligible Person’s participation in the Plan will be set forth in Exhibit A
attached hereto.  Exhibit A may be modified from time to time without a formal
amendment to the Plan, in which case a revised Exhibit A will be attached
hereto.

 

An Employee who takes an Unforeseeable Emergency distribution pursuant to
Section 5.4 of this Plan will have his Compensation and Bonus Deferrals and RSU
Deferrals under this Plan suspended for the remainder of the Plan Year in which
such distribution occurs.  This mid-year suspension provision will also apply
with respect to an Unforeseeable Emergency distribution made pursuant to 5.4 of
the 2001 DCP.  In addition, an Employee who takes an Unforeseeable Emergency
distribution under either the 2001 DCP or this Plan will be ineligible to
participate in the Plan for purposes of making Compensation and Bonus Deferrals
and RSU Deferrals and receiving a Matching Contribution for the Plan Year
following the year in which such distribution occurs.

 

(c)                                  Eligibility on Initial Employment.  If an
Eligible Person is employed or elected to the Board during the Plan Year or
promoted or transferred into an eligible position and designated by the PAC to
be a Participant for such year, such Eligible Person may elect to participate in
the Plan during the Special Enrollment Period for the remainder of such Plan
Year, by completing all required forms under Section 4.1 and making a
Compensation Deferral and/or RSU Deferral election pursuant to Section 4.2 or
Section 4.3.  For purposes of determining an Eligible Person’s initial
eligibility, an Eligible Person, who incurs a Termination of Employment and is
reemployed and eligible to participate in the Plan at a date which is more than
twenty-four (24) months after such Termination of Employment, will be treated as
being initially eligible to participate in the Plan on

 

11

--------------------------------------------------------------------------------


 

such reemployment. Designation as a Participant for the Plan Year in which he is
employed or elected to the Board or promoted will not entitle the Eligible
Person to continue as an active Participant for any subsequent Plan Year.

 

(d)                                 Loss of Eligibility Status.  A Participant
under this Plan who separates from employment with the Employer, or who ceases
to be a Director, or who transfers to an ineligible employment position will
continue as an inactive Participant under this Plan until the Participant has
received payment of all amounts payable to him under this Plan.  In the event
that a Participant ceases to be an Eligible Person during the Plan Year, such
Participant’s Compensation and Bonus Deferrals and RSU Deferrals will continue
through the remainder of the Plan Year, but the Participant will not be
permitted to make such deferrals for the following Plan Year unless he again
becomes an Eligible Employee and an active Participant pursuant to Section
3.1(a).  An Eligible Person who ceases active participation in the Plan because
the Eligible Person is no longer described as a Participant pursuant to this
Section 3.1, or because he ceases making deferrals of Compensation, Bonuses or
RSUs, the Eligible Person will continue as an inactive Participant under this
Plan until he has received payment of all amounts payable to him under this
Plan.

 

3.2                               Forfeitability of Benefits.  Except as
provided in Section 6.1, a Participant will at all times have a nonforfeitable
right to amounts credited to his Account pursuant to Section 4.5.  As provided
in Section 7.2, however, each Participant will be only a general creditor of the
Company and/or his Employer with respect to the payment of any benefit under
this Plan.

 

End or Article III

 

12

--------------------------------------------------------------------------------


 

ARTICLE IV
DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING
AND INVESTMENT CREDITING RATES

 

4.1                               General Rules Regarding Deferral Elections. 
An Eligible Person may become a Participant in the Plan for the applicable Plan
Year by electing during the Open Enrollment Period to defer his Compensation,
Bonus and/or RSUs pursuant to the terms of this Section 4.1 on an Election
Form.  Such Election Form will be submitted to the Plan Administrator by the
date specified by the Plan Administrator and will be effective with respect to:

 

(a)                                 Compensation and/or Bonus deferral
elections, with the first paycheck dated on or after the following January 1;
and

 

(b)                                 RSU deferral elections, with respect to RSUs
that are awarded under the SIP, either prior to or within thirty (30) days after
the grant date as required by section 409A of the Code.

 

In the case of an Eligible Person who is employed by the Employer or elected to
the Board during the Plan Year, the Election Form will be entered into within
the Special Enrollment Period and submitted to the Plan Administrator by the
date specified by the Plan Administrator and the specified deferral elections
will only be effective with respect to Compensation, Bonus and/or RSUs earned
after the date such Election Form is received by the Plan Administrator.

 

A Participant’s Election Form will only be effective with respect to a single
Plan Year and will be irrevocable for the duration of such Plan Year.  Deferral
elections for each applicable Plan Year of participation will be made during the
Open Enrollment Period pursuant to a new Election Form.

 

4.2                               Compensation and Bonus Deferrals.  Five types
of Compensation and Bonus Deferrals may be made under the Plan:

 

(a)                                 Basic Deferral.  Each Eligible Person may
elect to defer a stated dollar amount, or designated full percentage, of
Compensation to the Plan up to a maximum percentage of seventy five percent
(75%) (one hundred percent (100%) for Directors) of the Eligible Person’s
Compensation for the applicable Plan Year until either (i) the Participant’s
Termination of Employment or (ii) a future year in which the Participant is
still employed by the Employer (or providing services as a member of the Board)
and that is at least two (2) calendar years after the end of the Plan Year in
which the Compensation would have otherwise been paid (i.e., as a Scheduled
In-Service Withdrawal subject to the provisions of Section 5.3).

 

Basic Deferrals will be made pursuant to administrative procedures established
by the Plan Administrator.  Such procedures will provide that Basic Deferrals
will be subject to a “withholding hierarchy” for purposes of determining the
amount of such contributions that may be contributed on behalf of a
Participant.  The Plan Administrator (or its delegatee) will determine the order
of withholdings taken from a Participant’s Compensation (e.g., for federal,
state and local taxes, social security, wage garnishments, welfare plan
contributions, 401(k) deferrals, and

 

13

--------------------------------------------------------------------------------


 

similar withholdings) and Basic Deferrals will be subject to such withholding
hierarchy.  As a result, Basic Deferrals may be effectively limited to
Compensation available after the application of such withholding hierarchy.

 

The Employer will not make any Matching Contributions with respect to any Basic
Deferrals made to the Plan.

 

(b)                                 Bonus Deferral.  Each Eligible Person may
elect to defer a stated dollar amount, or designated full percentage, of his
Bonus to the Plan up to a maximum percentage of one hundred percent (100%)
(ninety seven percent (97%) if a Supplemental Deferral is elected pursuant to
Section 4.2(c)) of the Employee’s Bonus for the applicable Plan Year until
either (i) the Eligible Person’s Termination of Employment or (ii) a future year
in which the Eligible Person is still employed by the Employer (or providing
services as a member of the Board) and that is at least two (2) calendar years
after the end of the Plan Year in which the Bonus would have otherwise been paid
(i.e., as a Scheduled In-Service Withdrawal subject to the provisions of Section
5.3).

 

Bonus Deferrals will be made pursuant to administrative procedures established
by the Plan Administrator.  Such procedures will provide that Bonus Deferrals
will be subject to a “withholding hierarchy” for purposes of determining the
amount of such contributions that may be contributed on behalf of a
Participant.  The Plan Administrator (or its delegatee) will determine the order
of withholdings taken from a Participant’s Bonus (e.g., for federal, state and
local taxes, social security, wage garnishments, welfare plan contributions, and
similar withholdings) and Bonus Deferrals will be subject to such withholding
hierarchy.  As a result, Bonus Deferrals may be effectively limited to Bonus
available after the application of such withholding hierarchy.

 

Bonus Deferrals generally will be made in the form of cash; provided, however,
that if the Company modifies the Annual Incentive Plan to provide for the
payment of awards in Stock, Bonus Deferrals may be made in the form of Stock. 
Any Bonus Deferrals made in the form of Stock will be converted to Stock Units,
based on the number of shares so deferred, credited to the Stock Unit Account
and distributed to the Participant at the time specified herein in an equivalent
number of whole shares of Stock as provided in Section 4.5(b).

 

The Employer will not make any Matching Contributions with respect to any Bonus
Deferrals made to the Plan.

 

(c)                                  Supplemental Compensation Deferral.  Each
Eligible Person who is a participant in the 401(k) Plan may elect to
automatically have three percent (3%) of his Compensation deferred under the
Plan as a Supplemental Compensation Deferral with respect to the pay period in
which he reaches any of the following statutory limitations under the 401(k)
Plan:

 

(i)                                     the limitation on Compensation under
section 401(a)(17) of the Code, as such limit is adjusted for cost of living
increases, or

 

(ii)                                  the limitation imposed on elective
deferrals under section 402(g) of the Code, including the limit applicable to
catch-up contributions to the extent

 

14

--------------------------------------------------------------------------------


 

the Eligible Person is eligible to make such contributions, as such limit is
adjusted for cost of living increases.

 

All Supplemental Compensation Deferrals will be payable upon Termination of
Employment (i.e., Scheduled In-Service Withdrawals are not available with
respect to Supplemental Compensation Deferrals).  A Participant who earns more
than Five Hundred and Sixteen Thousand Dollars ($516,000) in Compensation
(excluding Bonus), or such other amount as the Plan Administrator deems
necessary to satisfy the requirements of section 409A of the Code, and elects to
make Supplemental Compensation Deferrals under this Section 4.2(c) will not be
permitted to modify his 401(k) Plan deferral elections during the Plan Year in
which such Supplemental Compensation Deferral election is in effect.

 

The Employer will make Matching Contributions with respect to Supplemental
Compensation Deferrals made to the Plan as provided in Section 4.4.

 

(d)                                 Supplemental Bonus Deferral.  Each Eligible
Person may elect to automatically have three percent (3%) of his Bonus deferred
under the Plan as a Supplemental Bonus Deferral whether or not the Eligible
Person is a participant in the 401(k) Plan or has reached the statutory
limitations under the 401(k) Plan described in Section 4.2(c).  This
Supplemental Bonus Deferral will be applied to that portion of the Eligible
Person’s Bonus in excess of that deferred as a Bonus Deferral under Section
4.2(b).  For example, if the Eligible Person elects to defer fifty percent (50%)
of his Bonus under Section 4.2(b) and also elects to make a Supplemental Bonus
Deferral under this Section 4.2(c), fifty percent (50%) of the Eligible Person’s
Bonus will be deferred under Section 4.2(b) and three percent (3%) of the
Eligible Person’s Bonus will be deferred under this Section 4.2(d).  All
Supplemental Bonus Deferrals will be payable upon Termination of Employment
(i.e., Scheduled In-Service Withdrawals are not available with respect to
Supplemental Bonus Deferrals).

 

The Employer will make Matching Contributions with respect to Supplemental
Deferrals made to the Plan as provided in Section 4.4.

 

(e)                                  Discretionary Deferral.  The PAC may
authorize an Eligible Person to defer a stated dollar amount, or designated full
percentage, of Compensation to the Plan as a Discretionary Deferral.  The PAC,
in its sole and absolute discretion, may limit the amount or percentage of
Compensation an Eligible Person may defer to the Plan as a Discretionary
Deferral and may prohibit Scheduled In-Service Withdrawals with respect to such
Discretionary Deferral.  The Employer will not make any Matching Contributions
pursuant to Section 4.4(a) with respect to any Discretionary Deferrals, but may
elect to make a Discretionary Contribution to the Plan with respect to such
Discretionary Deferrals in the form of a discretionary matching contribution as
described in Section 4.4(b).

 

4.3                               RSU Deferrals.  To the extent authorized by
the PAC, an Eligible Person may elect to defer a designated full percentage, up
to one hundred percent (100%) of his RSUs until either (a) the Eligible Person’s
Termination of Employment or (b) a future year while the Eligible Person is
still employed by the Employer and that is at least two (2) calendar years after
the end of the Plan Year in which the RSU is granted (i.e., as a Scheduled In-

 

15

--------------------------------------------------------------------------------


 

Service Withdrawal subject to the provisions of 5.3) pursuant to an Election
Form.  A deferral election made pursuant to this Section 4.3 will apply to the
entire RSU grant (i.e., a Participant may not elect to make a separate election
with respect to each portion of the RSU award based on the award’s vesting
schedule).  Such RSU Deferrals will be converted to Stock Units, based on the
number of shares so deferred, credited to the Stock Unit Account and distributed
to the Participant at the time specified on the Election Form in an equivalent
number of whole shares of Stock as provided in Section 4.5(b).

 

The Employer will not make any Matching Contributions with respect to any RSU
Deferrals made to the Plan.

 

4.4                               Company Contributions.

 

(a)                                 Matching Contribution.  The Employer will
make a Matching Contribution to the Plan each Plan Year on behalf of each
Participant who makes Supplemental Deferrals to the Plan for such Plan Year. 
Such Matching Contribution will equal fifty percent (50%) of the Participant’s
Supplemental Deferrals for such Plan Year.  Matching Contributions and earnings
and losses thereon will be distributed upon the Participant’s Termination of
Employment in the manner elected by the Participant (or deemed elected by the
Participant) for the Plan Year to which the Matching Contribution relates as
provided in Section 5.1.

 

(b)                                 Discretionary Contribution.  The Employer
may elect to make a Discretionary Contribution to a Participant’s Account in
such amount, and at such time, as will be determined by the Compensation
Committee.  Any Discretionary Contribution made by the Employer, plus earnings
and losses thereon, will be paid to the Participant upon his Termination of
Employment with the Employer in the manner elected by the Participant (or deemed
elected by the Participant) for the Plan Year to which the Discretionary
Contribution relates as provided in Section 5.1.

 

4.5                               Accounting for Deferred Compensation.

 

(a)                                 Cash Account.  If a Participant has made an
election to defer his Compensation and/or Bonus and has made a request for
amounts deferred to be deemed invested pursuant to Section 4.5(a), the Company
may, in its sole and absolute discretion, establish and maintain a Cash Account
for the Participant under this Plan.  Each Cash Account will be adjusted at
least quarterly to reflect the Basic Deferrals, Bonus Deferrals, Supplemental
Deferrals, Discretionary Deferrals, Matching Contributions and Discretionary
Contributions credited thereto, earnings or losses credited thereon, and any
payment of such Basic Deferrals, Bonus Deferrals, Supplemental Deferrals,
Discretionary Deferrals, Matching Contributions and Discretionary Contributions
pursuant to Article V.  The amounts of Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals, Discretionary Deferrals and Matching Contributions will
be credited to the Participant’s Cash Account within five (5) business days of
the date on which such Compensation and/or Bonus would have been paid to the
Participant had the Participant not elected to defer such amount pursuant to the
terms and provisions of the Plan.  Any Discretionary Contributions will be
credited to each Participant’s Cash Account at such times as determined by the
Compensation Committee.  In the sole and absolute discretion of the Plan
Administrator, more than one Cash Account may be established for each
Participant to facilitate

 

16

--------------------------------------------------------------------------------


 

record-keeping convenience and accuracy.  Each such Cash Account will be
credited and adjusted as provided in this Plan.

 

(b)                                 Stock Unit Account.  If a Participant has
made an election to defer his Compensation and/or Bonus and has made a request
for such deferrals to be deemed invested in Stock Units pursuant to Section
4.5(b), the Plan Administrator may, in its sole and absolute discretion,
establish and maintain a Stock Unit Account and credit the Participant’s Stock
Unit Account with a number of Stock Units determined by dividing an amount equal
to the Basic Deferrals, Bonus Deferrals, Supplemental Deferrals and associated
Matching Contributions, and Discretionary Deferrals made as of such date by the
Fair Market Value of a share of Stock on the date such Compensation and/or Bonus
otherwise would have been payable.  Such Stock Units will be credited to the
Participant’s Stock Unit Account as soon as administratively practicable after
the determination of the number of Stock Units is made pursuant to the preceding
sentence.

 

If the Participant is entitled to a Discretionary Contribution and has elected
to have amounts credited to his Account to be deemed invested in Stock Units
pursuant to Section 4.6(b), the Plan Administrator may, in its sole discretion,
establish and maintain a Stock Unit Account and credit the Participant’s Stock
Unit Account with a number of Stock Units determined by dividing an amount equal
to the Discretionary Contribution made as of such date by the Fair Market Value
of a share of Stock on the date such Discretionary Contribution would have
otherwise been made.  Such Stock Units will be credited to the Participant’s
Stock Unit Account as soon as administratively practicable after the
determination of the number of Stock Units has been made pursuant to the
preceding sentence.

 

Bonus Deferrals made in Stock and RSU Deferrals will be credited to the Stock
Unit Account as provided in Section 4.2(b).

 

In the sole and absolute discretion of the Plan Administrator, more than one
Stock Unit Account may be established for each Participant to facilitate
record-keeping convenience and accuracy.

 

(i)                                     The Stock Units credited to a
Participant’s Stock Unit Account will be used solely as a device for determining
the number of shares of Stock eventually to be distributed to the Participant in
accordance with this Plan.  The Stock Units will not be treated as property of
the Participant or as a trust fund of any kind.  No Participant will be entitled
to any voting or other stockholder rights with respect to Stock Units credited
under this Plan.

 

(ii)                                  If the outstanding shares of Stock are
increased, decreased, or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Stock or other
securities, through merger, consolidation, spin-off, sale of all or
substantially all the assets of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of Stock or other securities, an
appropriate and proportionate adjustment in a manner consistent with section
409A of the

 

17

--------------------------------------------------------------------------------


 

Code will be made by the Compensation Committee in the number and kind of Stock
Units credited to a Participant’s Stock Unit Account.

 

(c)                                  Accounts Held in Trust.  Amounts credited
to Participants’ Accounts may be secured by one or more trusts, as provided in
Section 7.1, but will be subject to the claims of the general creditors of each
such Participant’s Employer.  Although the principal of such trust and any
earnings or losses thereon will be separate and apart from other funds of the
Employer and will be used for the purposes set forth therein, neither the
Participants nor their Beneficiaries will have any preferred claim on, or any
beneficial ownership in, any assets of the trust prior to the time such assets
are paid to the Participant or Beneficiaries as benefits and all rights created
under this Plan will be unsecured contractual rights of Plan Participants and
Beneficiaries against the Employer.  Any assets held in the trust with respect
to a Participant will be subject to the claims of the general creditors of that
Participant’s Employer under federal and state law in the event of insolvency. 
The assets of any trust established pursuant to this Plan will never inure to
the benefit of the Employer and the same will be held for the exclusive purpose
of providing benefits to that Employer’s Participants and their beneficiaries.

 

4.6                               Investment Crediting Rates.  At the time of
making a deferral election described in Section 4.1, the Participant will
request on an Election Form the type of investment crediting rate option with
which the Participant would like the Company, in its sole and absolute
discretion, to credit the Participant; namely, one of several investment
crediting rate options payable in cash or an investment crediting rate option
based on the performance of the price of the Company’s Stock and payable in the
Company’s Stock.  Such investment crediting rate election will apply to all
deferrals and contributions under the Plan, except for Bonus Deferrals made in
Stock and RSU Deferrals which will automatically be credited to the Stock Unit
Account as provided in Section 4.2(b) and Section 4.3.

 

(a)                                 Cash Investment Crediting Rate Options.  A
Participant may request on an Election Form the type of investment in which the
Participant would like Compensation and Bonus Deferrals to be deemed invested
for purposes of determining the amount of earnings to be credited or losses to
be debited to his Cash Account.  The Participant will specify his preference
from among the following possible investment crediting rate options:

 

(i)                                     Prior to January 1, 2009, an annual rate
of interest equal to one percent (1%) below the prime rate of interest as quoted
by Bloomberg, compounded daily, and effective on and after January 1, 2009, an
annual rate of interest equal to one hundred and twenty percent (120%) of the
long-term applicable federal rate, compounded daily; or

 

(ii)                                  One or more benchmark mutual funds.

 

A Participant may change, on a daily basis, the investment crediting rate
preference under this Section 4.6(a) by filing an election in such manner as
will be determined by the PAC.  Notwithstanding any request made by a
Participant, the Company, in its sole and absolute discretion, will determine
the investment rate with which to credit amounts deferred by Participants under
this Plan,

 

18

--------------------------------------------------------------------------------


 

provided, however, that if the Company chooses an investment crediting rate
other than the investment crediting rate requested by the Participant, such
investment crediting rate cannot be less than (i) above.

 

(b)                                 Stock Units.  A Participant may request on
an Election Form to have all or a portion of his Compensation and Bonus
Deferrals to be deemed invested in Stock Units.  Any request to have
Compensation and Bonus Deferrals to be deemed invested in Stock Units is
irrevocable and such amounts will be distributed in an equivalent whole number
of shares of Stock pursuant to the provisions of Article V.  Any fractional
share interests will be paid in cash with the last distribution.

 

(c)                                  Deemed Election.  In his request(s)
pursuant to this Section 4.6, the Participant may request that all or any
portion of his Account (in whole percentage increments) be deemed invested in
one or more of the investment crediting rate preferences provided under the Plan
as communicated from time to time by the PAC.  Although a Participant may
express an investment crediting rate preference, the Company will not be bound
by such request.  If a Participant fails to set forth his investment crediting
rate preference under this Section 4.6, he will be deemed to have elected an
annual rate of interest equal to the rate of interest set forth in Section
4.6(a)(i) (i.e., prior to January 1, 2009 one percent (1%) below the prime rate
of interest as quoted by Bloomberg, compounded daily, or effective on and after
January 1, 2009, one hundred and twenty percent (120%) of the long-term
applicable federal rate, compounded daily).  The PAC will select from time to
time, in its sole and absolute discretion, the possible investment crediting
rate options to be offered under the Plan.

 

(d)                                 Employer Contributions.  Matching
Contributions to the Plan made by the Employer and allocated to a Participant’s
Account pursuant to Section 4.3 will be credited with the same investment
crediting rate as the Participant’s associated Supplemental Deferrals for the
relevant Plan Year.  Discretionary Contributions, if any, made by the Employer
and allocated to a Participant’s Account pursuant to Section 4.4 will be
credited with the investment crediting rate specified (or deemed specified) by
such Participant on his Election Form for the relevant Plan Year with respect to
the Participant’s Basic Deferrals and Bonus Deferrals.

 

A Participant will retain the right to change the investment crediting rate
applicable to Matching Contributions and Discretionary Contributions as provided
in this Section 4.6.

 

(e)                                  Prior Plan Contributions.  The Company
transferred Participant 2005 employee deferrals and employer contributions under
the 2001 DCP to this Plan and permitted Participants to express an investment
crediting rate preference with respect to such transferred amounts.  Such
transferred amounts will be administered pursuant to the terms of this Plan.

 

End of Article IV

 

19

--------------------------------------------------------------------------------


 

ARTICLE V
DISTRIBUTION OF BENEFITS

 

5.1                               Distribution Election.  During each Open
Enrollment Period beginning on and after January 1, 2009, the Eligible Person
must specify in the Enrollment Form the time and manner in which his Basic
Deferrals, Bonus Deferrals, Supplemental Deferrals, RSU Deferrals and/or
Discretionary Deferrals and any associated Matching Contributions or
Discretionary Contributions will be paid.  A Participant may make a separate
distribution election for each type of Participant Deferral or Employer
Contribution for each Plan Year beginning on or after January 1, 2010 in which
he elects to make Participant Deferrals to the Plan.  The Participant may not
modify his election as to the manner in which such Participant Deferrals or
Employer Contributions will be paid.

 

For Plan Years beginning prior to January 1, 2010, the Participant had to
specify upon his initial enrollment in the Plan the time and form in which
distributions of Basic Deferrals, Bonus Deferrals, Supplemental Deferrals, RSU
Deferrals and/or Discretionary Deferrals and any associated Matching
Contributions or Discretionary Contributions would be made upon a Termination of
Employment and such termination distribution election governed all deferrals or
Employer contributions made to the Plan prior to January 1, 2010 (i.e.,
deferrals and Employer contributions made during the 2005, 2006, 2007, 2008 and
2009 Plan Years).  Alternatively, the Participant could have elected to receive
a Scheduled In-Service Withdrawal of his Basic Deferrals, Bonus Deferrals, RSU
Deferrals and/or Discretionary Deferrals (if allowed by the PAC).

 

(a)                                 Time of Distribution

 

A Participant who elects to receive a Scheduled In-Service Withdrawal with
respect to Basic Deferrals, Bonus Deferrals, RSU Deferrals or Discretionary
Deferrals will receive the deferred amount, as adjusted for earnings and losses,
in a lump sum at the time specified in his Enrollment Form.  In the event that
the Participant incurs a Termination of Employment before his Scheduled
In-Service Withdrawal date, his Scheduled In-Service Withdrawal election will be
cancelled and of no effect and such amounts will be paid according to the
Participant’s Termination of Employment distribution election with respect to
the Plan Year with respect to which the Scheduled In-Service Withdrawal amounts
relate (i.e., the Plan Year such amounts were deferred) or if no Termination of
Employment distribution election is on file, in a lump sum upon such Termination
of Employment based on the Plan’s default form of payment.

 

A Participant who elects to receive his Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals, RSU Deferrals and/or Discretionary Deferrals and any
associated Matching Contributions or Discretionary Contributions made for a Plan
Year upon his Termination of Employment, may receive such amounts at any of the
following times:

 

(i)                                     Subject to the six (6) month delay
applicable to Key Employees described in Section 5.2, as soon as practicable
after the Participant’s Termination of Employment;

 

(ii)                                  In the twelfth (12th) month following the
Participant’s Termination of Employment; or

 

20

--------------------------------------------------------------------------------


 

(iii)                               In the twenty-fourth (24th) month following
the Participant’s Termination of Employment.

 

Such amounts may be paid in the form of a lump sum or in the form of annual
installments over a period of one (1) to fifteen (15) years.  Such lump sum or
installments will be made in cash or in Stock, or in a combination thereof,
depending on the Participant’s investment crediting rates as provided in Section
4.6.  If the Participant’s Account is paid in installments, such Account will be
revalued during the term of such installments based on procedures established by
the Plan Administrator.

 

A Participant who dies while an Employee or a Director, as applicable, will be
deemed to have incurred a Termination of Employment on the date of his death;
provided, however, that amounts payable pursuant to the Plan on account of death
will not be subject to the six (6) month delay applicable to Key Employees.

 

(b)                                 Failure to Elect Distribution

 

In the event that a Participant fails to elect the manner in which his Account
balance will be paid upon his Termination of Employment, such Account balance
will be paid in the form of a lump sum as soon as practicable following the
Participant’s Termination of Employment, subject to the six (6) month delay
applicable to Key Employees described in Section 5.2.

 

(c)                                  Taxation of Distributions

 

All distributions from the Plan will be taxable as ordinary income when received
and subject to appropriate withholding of income taxes.  In the case of
distributions in Stock, the appropriate number of shares of Stock may be sold to
satisfy such withholding obligations pursuant to administrative procedures
adopted by the Plan Administrator.

 

5.2                               Termination Distributions to Key Employees. 
Distributions under this Plan that are payable to a Key Employee on account of a
Termination of Employment will be delayed for a period of six (6) months
following such Participant’s Termination of Employment.  This six (6) month
restriction will not apply, or will cease to apply, with respect to a
distribution to a Participant’s Beneficiary by reason of the death of the
Participant.

 

5.3                               Scheduled In-Service Withdrawals.  A
Participant who elects a Scheduled In-Service Withdrawal pursuant to Section 4.2
(regarding Compensation and Bonus Deferrals), Section 4.3 (regarding RSU
Deferrals) or Section 5.8 (regarding the one-time section 409A transition
election for amounts deemed invested in Stock Units) may subsequently elect to
delay such distribution for a period of at least five (5) additional calendar
years; provided, that such election is made at least (12) twelve months prior to
the date that such distribution would otherwise be made.  Further, in the event
that a Participant elects a Scheduled In-Service Withdrawal and incurs a
Termination of Employment prior to the Scheduled Withdrawal Date, the
Participant’s Scheduled In-Service Withdrawal election and Compensation and
Bonus Deferral and/or RSU Deferral election under Section 4.2, Section 4.3 or
Section 5.8, respectively, will be cancelled and the Participant’s entire
Account balance will be paid according to the Participant’s termination
distribution election as provided in Section 5.1.

 

21

--------------------------------------------------------------------------------


 

5.4                               Unforeseeable Emergency. Upon application by
the Participant, the Plan Administrator, in its sole and absolute discretion,
may direct payment of all or a portion of the Participant’s Account balance
prior to his Termination of Employment and any Scheduled Withdrawal Date in the
event of an Unforeseeable Emergency.  Any such application will set forth the
circumstances constituting such Unforeseeable Emergency. The Plan Administrator
will determine whether to grant an application for a distribution on account of
an Unforeseeable Emergency in accordance with guidance issued pursuant to
Section 409A of the Code.

 

A Participant who takes an Unforeseeable Emergency distribution pursuant to this
Section 5.4 (including amounts attributable to 2005 employee deferrals and
employer contributions made under the 2001 DCP which are transferred to and
administered under this Plan) will have his Participant Deferrals under this
Plan suspended for the remainder of the Plan Year in which such Unforeseeable
Emergency distribution occurs.  In addition, such Participant will be ineligible
to participate in the Plan for purposes of making Participant Deferrals and
receiving an Employer Contribution for the Plan Year following the year in which
such distribution occurs.

 

5.5                               Death of a Participant.  If a Participant dies
while employed by the Employer, the Participant’s Account balance will be paid
to the Participant’s Beneficiary in the manner elected (or deemed elected) by
the Participant pursuant to Section 5.1; provided, that the six (6) month
restriction on distributions to Key Employees under Section 5.2 will not apply.

 

In the event a terminated Participant dies while receiving installment payments,
the remaining installments will be paid to the Participant’s Beneficiary as such
payments become due in accordance with Section 5.1.

 

In the event a terminated Participant dies before receiving his lump sum payment
or before he begins receiving installment payments, the lump sum payment or
installment payments will be paid to the Participant’s Beneficiary as such
payments become due in accordance with Section 5.1; provided, that the six (6)
month restriction on distributions to Key Employees under Section 5.2 will not
apply.

 

5.6                               Withholding.  Any taxes or other legally
required withholdings from Compensation and Bonus Deferrals, RSU Deferrals,
termination distributions, Scheduled In-Service Withdrawal payments and
Unforeseeable Emergency distributions to Participants or Beneficiaries under the
Plan will be deducted and withheld by the Employer, benefit provider or funding
agent as required pursuant to applicable law.  To the extent amounts are payable
under this Plan in Stock, the appropriate number of shares of Stock may be
withheld to satisfy such withholding obligation.  A Participant or Beneficiary
will be provided with a tax withholding election form for purposes of federal
and state tax withholding, if applicable.

 

5.7                               Impact of Reemployment on Benefits.  If a
Participant incurs a Termination of Employment and begins receiving installment
payments from the Plan and such Participant is reemployed by the Employer, then
such Participant’s installment payments will continue as scheduled during the
period of his reemployment.

 

5.8                               Scheduled In-Service Stock Unit Distribution
Election.  Pursuant to transition relief under Section 409A of the Code
regarding the time and form of payment, each

 

22

--------------------------------------------------------------------------------


 

Participant who previously elected to have all or a portion of his Compensation
and Bonus Deferrals and any associated Employer Matching Contributions or
Discretionary Contributions made to the Plan on his behalf to be deemed invested
in Stock Units pursuant to Section 4.6(b) and Section 4.6(d) may make a one-time
election prior to December 31, 2008 to elect to receive a Scheduled In-Service
Withdrawal of such amounts at a date certain during calendar year 2009 or later.

 

End of Article V

 

23

--------------------------------------------------------------------------------


 

ARTICLE VI
PAYMENT LIMITATIONS

 

6.1                               Spousal Claims.

 

(a)                                 In the event that an Alternate Payee is
entitled to all or a portion of a Participant’s Accounts pursuant to the terms
of a DRO, such Alternate Payee will have the following distribution rights with
respect to such Participant’s Account to the extent set forth pursuant to the
terms of the DRO:

 

(i)                                     payment of benefits in a lump sum, in
cash or Stock, based on the Participant’s investment crediting rates under the
Plan as provided in Section 4.6 and the terms of the DRO, as soon as practicable
following the acceptance of the DRO by the Plan Administrator;

 

(ii)                                  payment of benefits in a lump sum in cash
or Stock, based on the Participant’s investment crediting rates under the Plan
as provided in Section 4.6 and the terms of the DRO, twelve (12) months
following, or twenty four (24) months following, the acceptance of the DRO by
the Plan Administrator;

 

(iii)                               payment of benefits in substantially equal
annual installments, in cash and/or Stock, based on the Participant’s investment
crediting rates under the Plan as provided in Section 4.6 and the terms of the
DRO, over a period of not less than one (1) nor more than fifteen (15) years
from the date the DRO is accepted by the Plan Administrator; and

 

(iv)                              payment of benefits in substantially equal
annual installments, in cash and/or Stock, based on the Participant’s investment
crediting rates under the Plan as provided in Section 4.6 and the terms of the
DRO, over a period of not less than one (1) nor more than fifteen (15) years
beginning twelve (12) months following, or twenty four (24) months following,
the date the DRO is accepted by the Plan Administrator.

 

An Alternate Payee with respect to a DRO that provides for any of the
distributions described in subsections (ii), (iii), or (iv) above, must complete
and deliver to the Plan Administrator all required forms within thirty (30) days
from the date the Alternate Payee is notified by the Plan Administrator that the
DRO has been accepted.  Any Alternate Payee who does not complete and deliver to
the Plan Administrator all required forms and/or whose DRO does not provide for
any of the distributions described in subsections (ii), (iii), or (iv) above
will receive his benefits in a lump sum according to subsection (i) above. 
Unvested RSUs may not be transferred pursuant to a DRO.

 

(b)                                 Any taxes or other legally required
withholdings from payments to such Alternate Payee will be deducted and withheld
by the Employer, benefit provider or funding agent.  To the extent amounts are
payable under this Plan in Stock, the appropriate number of shares of Stock may
be sold to satisfy such withholding obligation.  The Alternate Payee will be
provided with a tax withholding election form for purposes of federal and state
tax withholding, if applicable.

 

24

--------------------------------------------------------------------------------


 

(c)                                  The Plan Administrator will have sole and
absolute discretion to determine whether a judgment, decree or order is a DRO,
to determine whether a DRO will be accepted for purposes of this Section 6.1 and
to make interpretations under this Section 6.1, including determining who is to
receive benefits, all calculations of benefits and determinations of the form of
such benefits, and the amount of taxes to be withheld.  The decisions of the
Plan Administrator will be binding on all parties with an interest.

 

(d)                                 Any benefits payable to an Alternate Payee
pursuant to the terms of a DRO will be subject to all provisions and
restrictions of the Plan and any dispute regarding such benefits will be
resolved pursuant to the Plan claims procedure in Article VIII.

 

6.2                               Legal Disability.  If a person entitled to any
payment under this Plan is, in the sole judgment of the Plan Administrator,
under a legal disability, or otherwise is unable to apply such payment to his
own interest and advantage, the Plan Administrator, in the exercise of its
discretion, may direct the Employer or payor of the benefit to make any such
payment in any one or more of the following ways:

 

(a)                                 Directly to such person;

 

(b)                                 To his legal guardian or conservator; or

 

(c)                                  To his spouse or to any person charged with
the duty of his support, to be expended for his benefit and/or that of his
dependents.

 

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.

 

6.3                               Assignment.  Except as provided in Section
6.1, no Participant or Beneficiary will have any right to assign, pledge,
transfer, convey, hypothecate, anticipate or in any way create a lien on any
amounts payable under this Plan.  No amounts payable under this Plan will be
subject to assignment or transfer or otherwise be alienable, either by voluntary
or involuntary act, or by operation of law, or subject to attachment, execution,
garnishment, sequestration or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
their Beneficiaries.

 

End of Article VI

 

25

--------------------------------------------------------------------------------


 

ARTICLE VII
FUNDING

 

7.1                               (a)                                 Funding. 
Benefits under this Plan will be funded solely by the Employer.  Benefits under
this Plan will constitute an unfunded general obligation of the Employer, but
the Employer may create reserves, funds and/or provide for amounts to be held in
trust to fund such benefits on its behalf.  Payment of benefits may be made by
the Employer, any trust established by the Employer or through a service or
benefit provider to the Employer or such trust.

 

(b)                                 Rabbi Trust.  Upon a Change of Control, the
following shall occur:

 

(i)                                     the Trust shall become (or continue to
be) irrevocable;

 

(ii)                                  for three (3) years following a Change of
Control, the Trustee can only be removed as set forth in the Trust;

 

(iii)                               if the Trustee is removed or resigns within
three (3) years of a Change of Control, the Trustee shall select a successor
Trustee, as set forth in the Trust;

 

(iv)                              for three (3) years following a Change of
Control, the Company shall be responsible for directly paying all Trustee fees
and expenses, together with all fees and expenses incurred under Article 8
relating to the PAC, Plan Administrator, and Plan administrative expenses; and

 

(v)                                 the Trust Agreement may be amended only as
set forth in the Trust (with the Trustee’s consent); provided, however, that no
such amendment shall (A) change the irrevocable nature of the Trust; (B)
adversely affect a Participant’s rights to benefits without the consent of the
Participant; (C) impair the rights of the Company’s creditors under the Trust;
or (D) cause the Trust to fail to be a “grantor trust” pursuant to Code Sections
671 — 679.

 

7.2                               Creditor Status.  Participants and their
Beneficiaries will be general unsecured creditors of their respective Employer
with respect to the payment of any benefit under this Plan, unless such benefits
are provided under a contract of insurance or an annuity contract that has been
delivered to Participants, in which case Participants and their Beneficiaries
will look to the insurance carrier or annuity provider for payment, and not to
the Employer.  The Employer’s obligation for such benefit will be discharged by
the purchase and delivery of such annuity or insurance contract.

 

End of Article VII

 

26

--------------------------------------------------------------------------------


 

ARTICLE VIII
ADMINISTRATION

 

8.1                               The PAC.  The overall administration of the
Plan will be the responsibility of the PAC.

 

8.2                               Powers of PAC.  The PAC will have sole and
absolute discretion regarding the exercise of its powers and duties under this
Plan.  In order to effectuate the purposes of the Plan, the PAC will have the
following powers and duties:

 

(a)                                 To appoint the Plan Administrator;

 

(b)                                 To review and render decisions respecting a
denial of a claim for benefits under the Plan;

 

(c)                                  To construe the Plan and to make equitable
adjustments for any mistakes or errors made in the administration of the Plan;
and

 

(d)                                 To determine and resolve, in its sole and
absolute discretion, all questions relating to the administration of the Plan
and the trust established to secure the assets of the Plan (i) when differences
of opinion arise between the Company, an Affiliate, the Plan Administrator, the
Trustee, a Participant, or any of them, and (ii)whenever it is deemed advisable
to determine such questions in order to promote the uniform and
nondiscriminatory administration of the Plan for the greatest benefit of all
parties concerned.

 

The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the Plan.

 

8.3                               Appointment of Plan Administrator.  The PAC
will appoint the Plan Administrator, who will have the responsibility and duty
to administer the Plan on a daily basis.  The PAC may remove the Plan
Administrator with or without cause at any time.  The Plan Administrator may
resign upon written notice to the PAC.

 

8.4                               Duties of Plan Administrator.  The Plan
Administrator will have sole and absolute discretion regarding the exercise of
its powers and duties under this Plan.  The Plan Administrator will have the
following powers and duties:

 

(a)                                 To direct the administration of the Plan in
accordance with the provisions herein set forth;

 

(b)                                 To adopt rules of procedure and regulations
necessary for the administration of the Plan, provided such rules are not
inconsistent with the terms of the Plan;

 

(c)                                  To determine all questions with regard to
rights of Employees, Participants, and Beneficiaries under the Plan including,
but not limited to, questions involving eligibility of an Employee to
participate in the Plan and the value of a Participant’s Accounts;

 

(d)                                 To enforce the terms of the Plan and any
rules and regulations adopted by the PAC;

 

27

--------------------------------------------------------------------------------


 

(e)                                  To review and render decisions respecting a
claim for a benefit under the Plan;

 

(f)                                   To furnish the Employer with information
that the Employer may require for tax or other purposes;

 

(g)                                  To engage the service of counsel (who may,
if appropriate, be counsel for the Employer), actuaries, and agents whom it may
deem advisable to assist it with the performance of its duties;

 

(h)                                 To prescribe procedures to be followed by
Participants in obtaining benefits;

 

(i)                                     To receive from the Employer and from
Participants such information as is necessary for the proper administration of
the Plan;

 

(j)                                    To establish and maintain, or cause to be
maintained, the individual Accounts described in Section 4.4;

 

(k)                                 To create and maintain such records and
forms as are required for the efficient administration of the Plan;

 

(l)                                     To make all determinations and
computations concerning the benefits, credits and debits to which any
Participant, or other Beneficiary, is entitled under the Plan;

 

(m)                             To give the Trustee of the trust established to
serve as a source of funds under the Plan specific directions in writing with
respect to:

 

(i)                                     making distribution payments, giving the
names of the payees, specifying the amounts to be paid and the time or times
when payments will be made; and

 

(ii)                                  making any other payments which the
Trustee is not by the terms of the trust agreement authorized to make without a
direction in writing by the Plan Administrator;

 

(n)                                 To comply with all applicable lawful
reporting and disclosure requirements of the Act;

 

(o)                                 To comply (or transfer responsibility for
compliance to the Trustee) with all applicable federal income tax withholding
requirements for benefit distributions; and

 

(p)                                 To construe the Plan, in its sole and
absolute discretion, and make equitable adjustments for any errors made in the
administration of the Plan.

 

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.

 

28

--------------------------------------------------------------------------------


 

8.5                               Indemnification of PAC and Plan
Administrator.  To the extent not covered by insurance, or if there is a failure
to provide full insurance coverage for any reason, and to the extent permissible
under corporate by-laws and other applicable laws and regulations, the Employer
agrees to hold harmless and indemnify the PAC and Plan Administrator against any
and all claims and causes of action by or on behalf of any and all parties
whomsoever, and all losses therefrom, including, without limitation, costs of
defense and reasonable attorneys’ fees, based upon or arising out of any act or
omission relating to or in connection with the Plan other than losses resulting
from the PAC’s, or any such person’s commission of fraud or willful misconduct.

 

8.6                               Claims for Benefits.

 

(a)                                 Initial Claim.  In the event that an
Employee, Eligible Person, Participant or his Beneficiary claims to be eligible
for benefits, or claims any rights under this Plan, such claimant must complete
and submit such claim forms and supporting documentation as will be required by
the Plan Administrator, in its sole and absolute discretion.  Likewise, any
Participant or Beneficiary who feels unfairly treated as a result of the
administration of the Plan, must file a written claim, setting forth the basis
of the claim, with the Plan Administrator.  In connection with the determination
of a claim, or in connection with review of a denied claim, the claimant may
examine this Plan, and any other pertinent documents generally available to
Participants that are specifically related to the claim.

 

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator.  Such notice will refer, if appropriate, to pertinent provisions
of this Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary.  If the claim is denied, in whole or in
part, the claimant will also be notified of the Plan’s claim review procedure
and the time limits applicable to such procedure, including the claimant’s right
to arbitration following an adverse benefit determination on review as provided
below.  All benefits provided in this Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

 

(b)                                 Request for Review.  Within ninety (90) days
after receiving written notice of the Plan Administrator’s disposition of the
claim, the claimant may file with the PAC a written request for review of his
claim.  In connection with the request for review, the claimant will be entitled
to be represented by counsel and will be given, upon request and free of charge,
reasonable access to all pertinent documents for the preparation of his claim. 
If the claimant does not file a written request for review within ninety (90)
days after receiving written notice of the Plan Administrator’s disposition of
the claim, the claimant will be deemed to have accepted the Plan Administrator’s
written disposition, unless the claimant was physically or mentally
incapacitated so as to be unable to request review within the ninety (90) day
period.

 

(c)                                  Decision on Review.  After receipt by the
PAC of a written application for review of his claim, the PAC will review the
claim taking into account all comments,

 

29

--------------------------------------------------------------------------------


 

documents, records and other information submitted by the claimant regarding the
claim without regard to whether such information was considered in the initial
benefit determination.  The PAC will notify the claimant of its decision by
delivery or by certified or registered mail to his last known address.  A
decision on review of the claim will be made by the PAC at its next meeting
following receipt of the written request for review.  If no meeting of the PAC
is scheduled within forty-five (45) days of receipt of the written request for
review, then the PAC will hold a special meeting to review such written request
for review within such forty-five (45) day period.  If special circumstances
require an extension of the forty-five (45) day period, the PAC will so notify
the claimant and a decision will be rendered within ninety (90) days of receipt
of the request for review.  In any event, if a claim is not determined by the
PAC within ninety (90) days of receipt of written submission for review, it will
be deemed to be denied.

 

The decision of the PAC will be provided to the claimant as soon as possible but
no later than five (5) days after the benefit determination is made.  The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based.  Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal.  The decision of the PAC will be final and conclusive.

 

(d)                                 Arbitration.  In the event the claims review
procedure described in Section 8.6 of the Plan does not result in an outcome
thought by the claimant to be in accordance with the Plan document, he may
appeal to a third party neutral arbitrator.  The claimant must appeal to an
arbitrator within sixty (60) days after receiving the PAC’s denial or deemed
denial of his request for review and before bringing suit in court.  The
arbitration will be conducted pursuant to the American Arbitration Association
(“AAA”) Rules on Employee Benefit Claims.

 

The arbitrator will be mutually selected by the Participant and the PAC from a
list of arbitrators who are experienced in nonqualified deferred compensation
plan benefit matters that is provided by the AAA.  If the parties are unable to
agree on the selection of an arbitrator within ten (10) days of receiving the
list from the AAA, the AAA will appoint an arbitrator.  The arbitrator’s review
will be limited to interpretation of the Plan document in the context of the
particular facts involved.  The claimant, the PAC and the Employer agree to
accept the award of the arbitrator as binding, and all exercises of power by the
arbitrator hereunder will be final, conclusive and binding on all interested
parties, unless found by a court of competent jurisdiction, in a final judgment
that is no longer subject to review or appeal, to be arbitrary and capricious. 
The claimant, PAC and the Company agree that the venue for the arbitration will
be in Dallas, Texas.  The costs of arbitration will be paid by the Employer; the
costs of legal representation for the claimant or witness costs for the claimant
will be borne by the claimant; provided, that, as part of his award, the
Arbitrator may require the Employer to reimburse the claimant for all or a
portion of such amounts.

 

30

--------------------------------------------------------------------------------


 

The following discovery may be conducted by the parties:  interrogatories,
demands to produce documents, requests for admissions and oral depositions.  The
arbitrator will resolve any discovery disputes by such pre hearing conferences
as may be needed.  The Company, PAC and claimant agree that the arbitrator will
have the power of subpoena process as provided by law.  Disagreements concerning
the scope of depositions or document production, its reasonableness and
enforcement of discovery requests will be subject to agreement by the Company
and the claimant or will be resolved by the arbitrator.  All discovery requests
will be subject to the proprietary rights and rights of privilege and other
protections granted by applicable law to the Company and the claimant and the
arbitrator will adopt procedures to protect such rights.  With respect to any
dispute, the Company, PAC and the claimant agree that all discovery activities
will be expressly limited to matters relevant to the dispute and the arbitrator
will be required to fully enforce this requirement.

 

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan.  Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this Plan.  Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

 

8.7                               Receipt and Release of Necessary Information. 
In implementing the terms of this Plan, the PAC and Plan Administrator, as
applicable, may, without the consent of or notice to any person, release to or
obtain from any other insuring entity or other organization or person any
information, with respect to any person, which the PAC or Plan Administrator
deems to be necessary for such purposes.  Any Participant or Beneficiary
claiming benefits under this Plan will furnish to the PAC or Plan Administrator,
as applicable, such information as may be necessary to determine eligibility for
and amount of benefit, as a condition of claiming and receiving such benefit.

 

8.8                               Overpayment and Underpayment of Benefits.  The
Plan Administrator may adopt, in its sole and absolute discretion, whatever
rules, procedures and accounting practices are appropriate in providing for the
collection of any overpayment of benefits.  If a Participant or Beneficiary
receives an underpayment of benefits, the Plan Administrator will direct that
payment be made as soon as practicable to make up for the underpayment.  If an
overpayment is made to a Participant or Beneficiary, for whatever reason, the
Plan Administrator may, in its sole and absolute discretion, (a) withhold
payment of any further benefits under the Plan until the overpayment has been
collected; provided, that the entire amount of reduction in any calendar year
does not exceed five thousand dollars ($5,000), and the reduction is made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant, or (b) may require repayment of benefits paid
under this Plan without regard to further benefits to which the Participant or
Beneficiary may be entitled.

 

8.9                               Change of Control.  Upon a Change of Control
and for the following three (3) years thereafter, if any arbitration arises
relating to an event occurring or a claim made within three (3) years of a
Change of Control, (i) the arbitrator shall not decide the claim based on an
abuse of discretion principle or give the previous PAC decision any special
deference, but rather shall determine the claim de novo

 

31

--------------------------------------------------------------------------------


 

based on its own independent reading of the Plan; and (ii) the Company shall pay
the Participant’s reasonable legal and other related fees and expenses by
applying Section 3.1(f) of the ESP (except that if the Participant is not
entitled to severance benefits under the ESP on account of the Termination of
Employment that entitles the Participant to receive benefits under this Plan,
the reference to the “shorter of the Severance Period or the Reimbursement
Period” in the ESP shall be changed to the “Reimbursement Period” only).

 

End of Article VIII

 

32

--------------------------------------------------------------------------------


 

ARTICLE IX
OTHER BENEFIT PLANS OF THE COMPANY

 

9.1                               Other Plans.  Nothing contained in this Plan
will prevent a Participant prior to his death, or a Participant’s spouse or
other Beneficiary after such Participant’s death, from receiving, in addition to
any payments provided for under this Plan, any payments provided for under any
other plan or benefit program of the Employer, or which would otherwise be
payable or distributable to him, his surviving spouse or Beneficiary under any
plan or policy of the Employer or otherwise.  Nothing in this Plan will be
construed as preventing the Company or any of its Affiliates from establishing
any other or different plans providing for current or deferred compensation for
employees and/or Directors.  Unless otherwise specifically provided in any plan
of the Company intended to “qualify” under section 401 of the Code, Compensation
and Bonus Deferrals made under this Plan will constitute earnings or
compensation for purposes of determining contributions or benefits under such
qualified plan.

 

End of Article IX

 

33

--------------------------------------------------------------------------------


 

ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN

 

10.1                        Continuation.  The Company intends to continue this
Plan indefinitely, but nevertheless assumes no contractual obligation beyond the
promise to pay the benefits described in this Plan.

 

10.2                        Amendment of Plan. The Company, through an action of
the Compensation Committee, reserves the right in its sole and absolute
discretion to amend this Plan in any respect at any time, except that upon or
during the two (2) year period after any Change of Control of the Company, (a)
Plan benefits cannot be reduced, (b) Arts. 8 and 10 and Plan Section 7.1(b)
cannot be changed, and (c) (except as provided in Section 10.3) no prospective
amendment that adversely affects the rights or obligations of a Participant may
be made unless the affected Participant receives at least one (1) year’s advance
written notice of such amendment.

 

Moreover, no amendment may ever be made that retroactively reduces or diminishes
the rights of any Participant to the benefits described herein that have been
accrued or earned through the date of such amendment, even if a Termination of
Employment has not yet occurred with respect to such Participant.

 

In addition to the Compensation Committee, the PAC has the right to make
non-material amendments to the Plan to comply with changes in the law or to
facilitate Plan administration; provided, however, that each such proposed
non-material amendment must be discussed with the Chairperson of the
Compensation Committee in order to determine whether such change would
constitute a material amendment to the Plan.

 

The provisions of this Section 10.2 shall not restrict the right of the Company
to terminate this Plan under Section 10.3 below or the termination of an
Affiliate’s participation under Section 10.4 below.

 

10.3                        Termination of Plan.  The Company, through an action
of the Compensation Committee, may terminate or suspend this Plan in whole or in
part at any time, provided that no such termination or suspension will deprive a
Participant, or person claiming benefits under this Plan through a Participant,
of any amount credited to his Accounts under this Plan up to the date of
suspension or termination, except as required by applicable law and pursuant to
the valuation of such Accounts pursuant to Section 4.6.

 

The Compensation Committee may decide to liquidate the Plan upon termination
under the following circumstances:

 

(a)                                 Corporate Dissolution or Bankruptcy.  The
Compensation Committee may terminate and liquidate the Plan within twelve (12)
months of a corporate dissolution taxed under section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A),
provided that the amounts deferred under the Plan are included in Participants’
gross income in the latest of the following years (or if earlier, the taxable
year in which the amount is actually or constructively received):

 

(i)                                     The calendar year in which the Plan
termination and liquidation occurs.

 

34

--------------------------------------------------------------------------------


 

(ii)                                  The first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture.

 

(iii)                               The first calendar year in which the payment
is administratively practicable.

 

(b)                                 Change in Control.  The Compensation
Committee may terminate and liquidate the Plan within the thirty (30) days
preceding or the twelve (12) months following a “change in control as defined in
Treasury Regulation 1.409A-3(i)(5) provided that all plans or arrangements that
would be aggregated with the Plan under section 409A of the Code are also
terminated and liquidated with respect to each Participant that experienced the
change in control event so that under the terms of the Plan and all such
arrangements the Participant is required to receive all amounts of compensation
deferred under such arrangements within twelve (12) months of the termination of
the Plan or arrangement, as applicable.  In the case of a Change of Control
event which constitutes a sale of assets, the termination of the Plan pursuant
to this Section 10.3(b) may be made with respect to the Employer that is
primarily liable immediately after the change of control transaction for the
payment of benefits under the Plan.

 

(c)                                  Termination of Plan.  The Compensation
Committee may terminate and liquidate the Plan provided that (i) the termination
and liquidation does not occur by reason of a downturn of the financial health
of the Company or an Employer, (ii) all plans all plans or arrangements that
would be aggregated with the Plan under section 409A of the Code are also
terminated and liquidated, (iii) no payments in liquidation of the Plan are made
within twelve (12) months of the date of termination of the Plan other than
payments that would be made in the ordinary course operation of the Plan, (iv)
all payments are made within twenty-four (24) months of the date the Plan is
terminated and (v) the Company or the Employer, as applicable depending on
whether the Plan is terminated with respect to such entity, do not adopt a new
plan that would be aggregated with the Plan within three (3) years of the date
of the termination of the Plan.

 

10.4                        Termination of Affiliate’s Participation.  An
Affiliate may terminate its participation in the Plan at any time by an action
of its governing body and providing written notice to the Company.  Likewise,
the Company may terminate an Affiliate’s participation in the Plan at any time
by an action of the Compensation Committee and providing written notice to the
Affiliate.  The effective date of any such termination will be the later of the
date specified in the notice of the termination of participation or the date on
which the PAC can administratively implement such termination.  In the event
that an Affiliate’s participation in the Plan is terminated, each Participant
employed by such Affiliate will continue to participate in the Plan as an
inactive Participant and will be entitled to a distribution of his entire
Account or a portion thereof upon the earlier of his Scheduled Withdrawal Date,
if any, or his Termination of Employment, in the form elected (or deemed
elected) by such Participant pursuant to Section 5.1.

 

End of Article X

 

35

--------------------------------------------------------------------------------


 

ARTICLE XI
MISCELLANEOUS

 

11.1                        No Reduction of Employer Rights.  Nothing contained
in this Plan will be construed as a contract of employment between the Employer
and an Employee, or as a right of any Employee to continue in the employment of
the Employer, or as a limitation of the right of the Employer to discharge any
of its Employees, with or without cause or as a right of any Director to be
renominated to serve as a Director.

 

11.2                        Provisions Binding.  All of the provisions of this
Plan will be binding upon all persons who will be entitled to any benefit
hereunder, their heirs and personal representatives.

 

End of Article XI

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amended and Restated Tenet 2006 Deferred
Compensation Plan has been executed on this 19th day of September 2012,
effective as of May 9, 2012, except as specifically provided otherwise herein.

 

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

By:

/s/ Paul Slavin

 

 

Paul Slavin, Vice President, Executive and
Corporate Human Resources Services

 

37

--------------------------------------------------------------------------------


 

EXHIBIT A(1)

 

LIMITS ON ELIGIBILITY AND PARTICIPATION

 

Section 3.1 of the Tenet 2006 Deferred Compensation Plan (the “Plan”) provides
the Pension Administration Committee (“PAC”) with the authority to limit the
classification of employees of Tenet Healthcare Corporation or its participating
affiliates (collectively the “Employer”) eligible to participate in the Plan at
any time and states that any such limitation will be set forth in this Exhibit
A.

 

--------------------------------------------------------------------------------

(1)  This Exhibit A may be updated from time to time without the need for a
formal amendment to the DCP.

 

A-1

--------------------------------------------------------------------------------